ORDER
PER CURIAM.
Dawoyn Littleton (hereinafter, “Defendant”) appeals from the judgment entered after a jury found him guilty of ten counts of first degree robbery, Section 569.020 RSMo (2000),1 two counts of robbery in the second degree, Section 569.030, and six counts of armed criminal action, Section 571.015. The trial court sentenced Defendant to eighty years’ imprisonment.
On appeal, Defendant raises three allegations of error. He claims the trial court erred by: (1) failing to strike a witness’ testimony; (2) faffing to grant a mistrial sua sponte; and (3) permitting testimony regarding Defendant’s other unadjudicated bad acts.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).

. All further statutory reference herein are to RSMo (2000) unless otherwise indicated.